Dissenting Opinion by
Weight, J.:
It is my view that the rule for leave to file the appeal nunc pro tunc should have been made absolute. Upon this record the result arrived at by the majority is entirely too harsh. “The law favors the right of appeal. It involves the right of trial by jury”: Womelsdorf v. Heifner, 104 Pa. 1. And see Sturtz v. Counonie, 53 D. & C. 423. In Ward v. Letzkus, 152 Pa. 318, 25 A. 778, the Supreme Court did not state that the court below had no jurisdiction to permit the appeal to be filed nunc pro tunc. On the contrary Mr. Chief Justice Paxson said (italics supplied) : “This is the command of the act of assembly, and without saying that under no circumstances could the court of common pleas allow an appeal nunc pro tunc, we are quite sure it should not have been done in this case”.
The facts in the case at bar are that judgment was entered by the magistrate on July 19. The appeal was taken on July 27. It was not filed in the Municipal Court until August 2. However, the time during which an appeal might have been taken did not expire until August 8. Apparently the maj ority does hot attach any significance to this controlling circumstance. An appellant has-twenty days in which to take his appeal and the fact that a monthly return day intervenes is immaterial: Long v. McCormick, 1 W.N.C. 134. As of August 8, the appellant could still have withdrawn his original appeal and filed a second appeal. See Belmont Stamping & Enameling Co. v. Edelson, 63 Pa. Superior Ct. 325. Instead of doing so he' did, on Au*214gust 8, present a petition to allow the filing of tbe first appeal nunc pro tunc in a commendable effort to avoid procedural confusion.1
It should be the purpose of the law to promote justice, not to entrap it in technicalities. I believe that appellant acted reasonably in making a timely request that the first appeal be filed nunc pro tunc rather than to withdraw the first appeal and file a second appeal. To hold otherwise, especially since appellee has been in no way prejudiced, is highly technical and effects a miscarriage of justice.

 The majority opinion sets forth only paragraph 6 of the petition. Paragraph 7 reads as follows: “Because of possible confusion existing in the cases and among lawyers in this County and because it would merely make for more procedural confusion for the defendant to withdraw his appeal and file a second appeal within the original twenty (20) days, this petition is filed to aUow the filing of the first appeal nunc pro tunc, thereby obviating all procedural or substantive confusion relating to the time for filing transcript”.